Citation Nr: 9909687	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-17833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a neurologic disorder of the left posterior tibial nerve as a 
residual of a partial resection of a hemangioma of the left 
ankle.

2.  Entitlement to an evaluation in excess of 10 percent for 
a tender surgical scar as a residual of a partial resection 
of a hemangioma of the left ankle.

3.  Entitlement to a compensable evaluation for a low back 
disorder.

4.  Entitlement to a compensable evaluation for tinea pedis.

5.  Entitlement to a compensable evaluation for a 
subarachnoid cyst.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from November 1981 to March 
1995.  Upon his separation from service, he claimed service 
connection for a number of disorders, including dyesthesia of 
the left posterior tibial nerve, a growth on the back of the 
neck, and a low back disorder which he claimed was caused by 
the neurologic disorder of the left leg.  This appeal arises 
from a June 1995 rating decision of the Winston-Salem, NC, 
Regional Office (RO) that granted service connection, and 
assigned 10 percent evaluations, for neurapraxia of the left 
posterior tibial nerve and status post resection of a 
hemangioma of the left ankle; the rating decision also 
granted service connection, and assigned noncompensable 
evaluations, for low back strain, tinea pedis, and a 
subarachnoid cyst.

In July 1997, the Board of Veterans' Appeals (Board) remanded 
the case for further development of the evidence including 
neurologic, orthopedic, and dermatologic examinations.

The issues of the evaluation for a subarachnoid cyst, as well 
as issues concerning headaches and range of motion of the 
left ankle, are addressed in the Remand section of this 
decision.

In a February 1999 Informal Hearing Presentation, the 
veteran's representative referred to an incidental finding of 
verruca vulgaris on a November 1997 VA dermatologic 
examination and asserted that the finding constituted an 
implied claim for service connection.  Whether or not it is a 
claim, it is not in proper appellate status and is not before 
the Board at this time.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A neurologic disorder of the left posterior tibial nerve, 
a residual of a partial resection of a hemangioma of the left 
ankle, is manifested by complaints of occasional swelling and 
pain in the left heel and difficulty with prolonged walking 
and weight-bearing on the left heel.  Clinical findings show 
paresthesia of the left heel, but also an ability to squat 
and rise, jog, and walk easily on toes and heels.

3.  A surgical scar, residual of a partial resection of a 
hemangioma of the left ankle, is manifested by complaints of 
numbness and pain about the scar.  Clinical findings show 
"some unusual sensation surrounding the scar."

4.  The veteran's low back disorder is manifested by 
complaints of pain in the lumbosacral area.  Clinical 
findings show moderate degenerative changes of the lumbar 
spine but no abnormality by clinical evaluation.

5.  The veteran's tinea pedis is manifested by complaints of 
itching and the need for antifungal medication.  Clinical 
findings show mild to moderate scaling of the feet, left 
worse than right, and maceration between the toes.


CONCLUSIONS OF LAW

1.  A neurologic disorder of the left posterior tibial nerve 
is not more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4 to include §§ 4.7, 4.10, 
4.124a, and Diagnostic Codes (DC) 8525, 8625, and 8725 
(1998).

2.  The surgical scar of the left ankle is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.118, and DC 7803 
and 7804 (1998).

3.  A compensable evaluation for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, and 
DC 5003, 5292, and 5295 (1998).

4.  A compensable evaluation for tinea pedis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.7, 4.10, 4.118, and DC 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one from April 
1983, when he complained of a fungal infection of the right 
foot, of three months' duration.  He said he used Tinactin 
with good results.  There was inflammation over the ball of 
the foot and between the digits.  The diagnosis was tinea 
pedis.

On a September 1983 outpatient treatment record, the veteran 
complained of low back pain of three weeks' duration that 
began during a field exercise.  There was tenderness on 
palpation of the midline of the low back.  The assessment was 
low back strain.  

At a December 1983 reenlistment examination, the veteran 
reported recurrent athlete's foot but his feet, as well as 
his spine, were normal on clinical evaluation.  At a July 
1986 reenlistment examination, his feet and spine were normal 
on clinical evaluation.  At a November 1989 examination for 
special duty, the veteran did not complain of foot or spine 
disorders, and his feet and spine were normal on clinical 
evaluation.  On a January 1991 Report of Medical History, 
Standard Form 93, he did not report foot or spine disorders.

In May 1992, the veteran complained of left ankle pain.  X-
rays were suspicious for a posterior medial malleolus 
hemangioma, and the suspicion was confirmed by an ultrasound 
in June.  According to an August 1993 record, the hemangioma 
was no longer painful but the veteran wanted it removed 
before he left active service.

On a September 1993 treatment record, the veteran complained 
of left ankle pain during the preceding week, and low back 
pain.  He was then awaiting a magnetic resonance imaging 
study for a hemangioma of the left ankle.  Examination of the 
ankle showed no edema, erythema, or ecchymosis; there was 
pain on palpation and decreased strength on plantar flexion.  
The diagnosis was hemangioma by history.  Examination of the 
low back showed full range of motion, no edema, erythema, or 
ecchymosis, and straight leg raising was negative; there was 
pain on palpation of the low back.  A back disorder was not 
diagnosed.

During surgery for resection of the hemangioma in February 
1994, it was found to have completely surrounded the 
posterior tibial nerve and, upon further dissection, was 
found to have actually "intimately involved" the nerve.  
Tissue was removed for analysis from the proximal and distal 
portions of the hemangioma but the entire mass could not be 
removed without risk of damage to the nerve.  The pathology 
report noted that the tissue submitted contained peripheral 
nerve fibers.

An October 1994 medical board report noted that, after 
surgery, the veteran developed pain on the medial-plantar 
aspect of the left heel.  At a September 1994 examination of 
the left ankle, there was an 8-cm surgical scar that was 
hypertrophic and painful to palpation.  Range of motion of 
the ankle joint was decreased to 20 degrees of plantar 
flexion and 0 degrees of dorsiflexion.  Gait was antalgic as 
the veteran walked on the toes of the left foot.  The medical 
board recommended his separation from service, his case was 
referred to a physical evaluation board, and his separation 
from service followed soon thereafter.

At an April 1995 VA examination, the veteran reported the 
foregoing history of treatment of the hemangioma.  He had 
anesthesia of the left heel following surgery.  That had 
improved, but he still had paresthesia of the left heel.  He 
said he could not put weight on the left heel and had to walk 
on the toes of the left foot, which caused back trouble.  He 
said low back pain was precipitated by lifting, bending, 
stooping, twisting, and prolonged walking, but he denied 
radiculopathy.  He said he had tinea pedis that was relieved 
by over-the-counter medication.  Currently, he worked as a 
manager of a fast-food restaurant.  On examination, there was 
a 3-inch surgical scar that was tender to palpation, 
sensation on the left heel was decreased to pinprick, and 
there was no dermatosis of the feet.  The musculoskeletal 
system was normal.  Diagnoses included neurapraxia of the 
left posterior tibial nerve with paresthesia of the heel, 
status post partial resection of a hemangioma of the left 
ankle, and recurrent lumbosacral strain.

In his October 1995 Notice of Disagreement, the veteran said 
that he was unable to put weight on his left heel due to 
nerve damage in his left ankle.  He said he had to wear shoes 
with extra cushioning and that he experienced discomfort in 
the left foot on long drives or with prolonged standing or 
walking.  He also said that the surgical scar was tender and 
highly visible.  He attributed his back pain to the 
neurologic disorder of his left ankle that caused disturbance 
of gait.  He disagreed with the noncompensable evaluation 
assigned for tinea pedis because he had to use medication to 
obtain relief and because he was currently symptomatic.  He 
asked that his feet be reexamined.

Upon November 1997 VA neurologic examination, the veteran 
reported that he had difficulty walking more than a mile, 
that his left ankle sometimes became swollen, that he had 
trouble rollerskating with his children, and that his ankle 
had been about the same during the preceding four years.  On 
examination, he could walk easily on toes and heels, jog, and 
squat and rise.  There was no evidence of atrophy in the 
lower extremities, and strength there was normal.  
Superficial sensation and deep tendon reflexes were normal in 
the lower extremities, and straight leg raising was also 
normal.  The assessment was paresthesia near the left heel 
but an otherwise normal neurologic examination.
At a November 1997 VA dermatologic examination, the veteran 
reported walking limited by pain, difficulty bearing weight 
on the left heel, numbness and pain about the surgical scar, 
and low back strain.  On examination, there was a well-
healed,
1-by-81/2-cm surgical scar on the medial aspect of the left 
ankle with "some unusual sensation surrounding" it.  There 
was pain and tenderness on palpation of the left heel.  There 
was maceration between the toes and mild to moderate scaling 
of the feet, left more than right, in a moccasin 
distribution.  Diagnoses included a surgical scar of the left 
ankle and tinea pedis.

At a November 1997 VA orthopedic examination, the veteran 
reported that his back was sometimes sore, that he had not 
had recurrent back disability, and that he had not had 
treatment for a back disorder.  His most recent occupation 
was that of truck driver, and he did not believe that his 
work aggravated his back condition.  He did not describe 
radiculopathy and denied difficulty climbing stairs, bending, 
stooping, or lifting.  He said he favored his left heel and 
felt that doing so strained his back.  The examiner noted 
that the veteran appeared comfortable sitting and walking 
during the examination and moved with alacrity onto and off 
of the examining table.  His posture was good and his back 
was well-formed with powerful and symmetric paravertebral 
muscles.  There was some tenderness to deep palpation of 
paravertebral muscles from an area between the shoulder 
blades to the lower lumbar region, but there was no 
localization nor was the tenderness such that the veteran 
winced or withdrew from examination.  As to range of motion, 
he demonstrated 90 degrees of forward flexion, 40 degrees of 
lateral flexion bilaterally, and 20 degrees of rotation to 
the left and 25 degrees to the right.  Deep tendon reflexes 
were 2+ at the knees and 1+ at the ankles.  Neither weakness 
nor fatigue was shown in the lower extremities and the 
veteran denied flare-ups, localizing weakness, and undue 
fatigue of the back.  The examiner reported that the 
examination of the back was normal but that the history given 
was compatible with lumbar strain, most likely due to 
posture.  An annotation appended to the report noted that X-
rays showed degenerative changes in the lumbar spine.

Analysis

The veteran has claimed that the residuals of a partial 
resection of a hemangioma of the left ankle, a back disorder, 
and tinea pedis, are more disabling than indicated by the 
evaluations assigned when service connection for these 
disorders was granted by a June 1995 rating decision.  Such a 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Johnston v. Brown, 10 Vet.App. 80, 84 (1997); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R., Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Generally, where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  That is because a 
claim for an increased evaluation is based on the veteran's 
contention that his condition has worsened.  Such a claim is 
a new claim based on facts different from those before 
adjudicators when service connection was granted and an 
evaluation was initially assigned.  Suttman v. Brown, 5 
Vet.App. 127 (1993).  However, where, as here, the appeal is 
taken from the evaluation initially assigned, the claim that 
reaches the Board is not new; it is the original claim that 
the veteran made.  Fenderson v. West, 12 Vet.App. 119 (1999).  
In such a case, the initial evaluation assigned and any 
evaluations assigned during the pendency of the appeal, as 
well as the evaluation assigned by the Board decision, must 
be based on the facts found from the evidence available.  
38 C.F.R. § 3.400(a).

With regard to residuals of a partial resection of a 
hemangioma of the left ankle, service connection is in effect 
for a neurologic disorder of the left posterior tibial nerve, 
for which a 10 percent evaluation has been assigned under the 
provisions of DC 8525 (paralysis of the posterior tibial 
nerve).

At the outset, the Board notes that the neurologic disorder 
of the posterior tibial nerve has been variously diagnosed.  
In service, it was diagnosed as dysesthesia.  Dysesthesia is 
an unpleasant, abnormal sensation produced by normal stimuli.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 515 (28th ed. 1994).  After 
the April 1995 VA examination, the diagnosis was neurapraxia.  
Neurapraxia is failure of conduction in a nerve in the 
absence of structural changes; it is due to blunt injury, 
compression, or ischemia, and return of function normally 
ensues.  Id at 1127.  After the November 1997 VA neurologic 
examination, the diagnosis was paresthesia.  Paresthesia is 
an abnormal sensation of touch, such as burning or prickling, 
often in the absence of external stimulus.  Id at 1234.  All 
of these diagnoses relate to sensory, rather than motor, 
nerve disorders, and the Board does not find distinctions 
among them to be significant for rating purposes.

Moreover, none of the disorders diagnosed is listed in the VA 
Schedule for Rating Disabilities.  However, when an unlisted 
condition is encountered, it may be rated by analogy to a 
related disorder in which the functions affected, the 
anatomical localization, and the symptomatology are closely 
related to the unlisted condition.  38 C.F.R. § 4.20.  The 
decision as to which diagnostic code to apply in a given case 
is for the RO and the Board.  Bierman v. Brown, 6 
Vet.App. 125 (1994); Butts v. Brown, 5 Vet.App. 532 (1993) 
(en banc).  However, the rationale for selecting a specific 
diagnostic code must be explained.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet.App. 625 
(1992).

The rating schedule lists neuritis of the posterior tibial 
nerve, DC 8625, neuralgia of the posterior tibial nerve, DC 
8725, as well as paralysis of the posterior tibial nerve, DC 
8525.  Neuritis is inflammation of a nerve with pain, 
tenderness, anesthesia, paresthesia, paralysis, wasting, and 
disappearance of reflexes.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1127 (28th ed. 1994).  Neuralgia is pain extending along the 
course of a nerve.  Id.  Paralysis is loss or impairment of 
motor function or, by analogy, sensory function, of a body 
part due to a neural or muscular lesion.  Id at 1227.  The 
rating criteria for each of these disabilities are found 
under DC 8525.  Since the same rating criteria are used to 
evaluate each of the three nerve disorders, distinctions 
among them are not critical to the analysis here, so the 
Board has characterized the disability as a neurologic 
disorder of the posterior tibial nerve.

Under the provisions of DC 8525, 8625, and 8725, a 30 percent 
evaluation is warranted for complete paralysis that includes 
all muscles of the sole of the foot, that is frequently 
accompanied by painful paralysis of a causalgic nature, and 
when the toes cannot be flexed, adduction is weakened, and 
plantar flexion is impaired; a 20 percent evaluation is 
warranted when paralysis is severe but not complete; a 
10 percent evaluation is warranted when paralysis is moderate 
and not complete; and a 10 percent evaluation is also to be 
assigned when paralysis is mild and not complete.  In 
addition, when the peripheral nerve disorder is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Here, the neurologic disorder resulting from the partial 
resection of the hemangioma of the left ankle, regardless of 
its diagnosis, has always been described as an impairment of 
sensory, not motor, function, so the evaluation should be for 
the mild or moderate degree.  Accordingly, whether evaluated 
as mild or moderate neuritis, neuralgia, or paralysis, an 
evaluation greater than 10 percent is not warranted.

Another residual of the partial resection of the hemangioma 
of the left ankle is the surgical scar for which a 10 percent 
evaluation has been assigned under the provisions of DC 7805 
(scar rated on limitation of function of the part affected).  
Scars, except for burn scars or scars on the head, face, or 
neck, may be rated under the provisions of DC 7805, DC 7803 
(superficial scars that are poorly nourished with repeated 
ulceration), or DC 7804 (superficial scars that are tender 
and painful on objective demonstration).  Both DC 7803 and DC 
7804 provide a maximum evaluation of 10 percent; evaluations 
under DC 7805 are based on rating criteria for the affected 
part.

Here, the diagnostic code listed in the June 1995 rating 
decision was DC 7805.  However, that appears to be a clerical 
error, since the January 1996 Statement of the Case indicated 
that the 10 percent evaluation was assigned for a tender 
surgical scar, not for one that caused impairment of 
function.  Thus, the diagnostic code listed in the rating 
decision should have been DC 7804.  There is no evidence that 
the scar is poorly nourished with repeated ulceration, so DC 
7803 does not apply.  There is evidence that the scar is 
tender on objective demonstration or, at least, has "some 
unusual sensation surrounding" it, so a 10 percent 
evaluation, but not more, is warranted under the provisions 
of DC 7804.

The Board notes that, in his Notice of Disagreement, the 
veteran expressed concern with the evaluation assigned for 
status post resection of hemangioma of the left ankle.  That 
is, he did not, strictly speaking, disagree with the 10 
percent evaluation assigned.  Rather, he said that his 
surgeon had told him that that the hemangioma could continue 
to grow or could disappear.  His concern was whether the 10 
percent evaluation was the maximum allowable for the disorder 
or whether the evaluation would be reviewed if the hemangioma 
increased in size.  In addition, the January 1996 Statement 
of the Case advised the veteran that the hemangioma was rated 
as a scar and, in his April 1996 Substantive Appeal, he 
contended that the scar and the hemangioma should be 
separately evaluated.  His concern and his contention warrant 
some discussion.

First, the veteran incurred a hemangioma of the left ankle in 
service, and there underwent surgery.  The evidence shows 
that two disabilities resulted from the hemangioma and 
surgery, a neurologic disorder of the left posterior tibial 
nerve and a tender scar.  Entitlement to compensation is 
based on disability resulting from injury or disease incurred 
in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
There is no entitlement to compensation for merely having 
incurred an injury or disease in service, in the absence of 
evidence that the in-service injury or disease is productive 
of current disability.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  The evidence here does not show that the hemangioma, 
or that portion of it that remains, is itself disabling.  
Thus, the veteran is not entitled to a separate evaluation 
for the remaining hemangioma of the left ankle.

Second, if disability attributable to a service-connected 
disorder increases, the veteran may, of course, seek an 
increase in the evaluation.  Suttman, supra.  However, the 
rating schedule, 38 C.F.R., Part 4, is based on the average 
impairment in earning capacity resulting from the service-
connected disability.  38 U.S.C.A. § 1155.  Except for 
exceptional cases, VA adjudicators are bound by the rating 
criteria and evaluations provided by the rating schedule.  
38 C.F.R. § 3.321(a).  The rating criteria and evaluations 
currently applicable to the disabilities produced by the 
veteran's hemangioma of the left ankle are set forth above.

With regard to a low back disorder, disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Functional loss, 
weakness, and pain on motion are all symptoms which must be 
considered.  38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  In rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, atrophy from disuse, pain on 
motion, weakened motion, excess fatigability, lack of 
coordination, swelling, and deformity.  DeLuca, supra; 
38 C.F.R. § 4.45.

In this case, there is minimal evidence of a low back 
disorder in service, and both of the complaints of back pain 
in service preceded the left ankle surgery.  At the April 
1995 VA examination, the veteran told the examiner that he 
could not put weight on his left heel, that he walked on the 
toes of the left foot, and that that manner of walking caused 
back trouble.  He said low back pain was precipitated by 
prolonged walking, lifting, bending, stooping, and twisting, 
but he denied radiculopathy.  There were no clinical findings 
reported with regard to a back disorder on the April 1995 VA 
examination.  Indeed, the musculoskeletal system was reported 
as normal.  Nevertheless, the examiner diagnosed recurrent 
lumbosacral strain.  With a musculoskeletal examination 
reported as normal, and an absence of findings to the 
contrary, it must be concluded that the diagnosis was based 
on history provided by the veteran.  There are two problems 
with that.

First, lay persons (i.e., persons without medical training or 
expertise) are not competent to offer opinions concerning 
medical etiology or diagnosis.  Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998); Heuer v. Brown, 7 Vet. 
App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 (1994); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  There is no 
evidence here that the veteran has medical training or 
expertise.  Thus, he is not competent to determine the 
etiology of his claimed back disorder or to otherwise 
attribute it to surgery for partial resection of the 
hemangioma.  Second, the bare transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet.App. 406 (1995).

Nevertheless, the June 1995 rating decision granted service 
connection for low back strain and assigned a noncompensable 
evaluation pursuant to DC 5295.  Under the provisions of DC 
5295, a 40 percent evaluation is warranted for severe 
disability with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward flexion, loss of lateral flexion, and osteoarthritic 
changes or irregularity of vertebral joint spaces, or with 
some of the above and abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and unilateral loss of lateral 
flexion; a 10 percent evaluation is warranted for 
characteristic pain on motion; and a noncompensable 
evaluation is warranted for subjective symptoms only.

In November 1997, the veteran was afforded VA orthopedic and 
neurologic examinations.  At those examinations, he reported 
that his back was sometimes sore but he had not had treatment 
for it and had not had recurrent back disability.  He had no 
difficulty driving a truck, climbing stairs, bending, 
stooping, or lifting.  He said that he favored his left heel 
when he walked and thought that doing so strained his back.  
However, examiners noted that he appeared comfortable sitting 
and walking during the examination, moved with alacrity on 
and off the examining table, could walk easily on toes and 
heels, jog, and squat and rise.  His posture was good and his 
back was well-formed, with powerful and symmetric 
paravertebral muscles.  The back was tender to deep palpation 
but not sufficiently so to cause him to wince or withdraw 
from the examination.  For range of motion, there was 
90 degrees of forward flexion, 40 degrees of lateral flexion 
bilaterally, 20 degrees of rotation to the left and 25 
degrees to the right.  He denied flare-ups of a back disorder 
and showed neither weakness nor fatigue.  Straight leg 
raising was normal as were strength, sensation, and deep 
tendon reflexes in the lower extremities.  The examination 
was reported as normal and the examiner noted only that the 
history given by the veteran was compatible with lumbar 
strain.

However, the November 1997 VA orthopedic examination did not 
stop there.  The examiner appended a note to his report 
indicating that X-rays showed degenerative changes in the 
lumbar spine.  Thus, consideration must be given to DC 5003 
(degenerative arthritis).  Under that diagnostic code, 
arthritis established by X-ray evidence is evaluated on the 
basis of limitation of motion of the joint involved.  Under 
the provisions of DC 5292 (limitation of motion of the lumbar 
spine), a 40 percent evaluation is warranted if motion is 
severely limited, a 20 percent evaluation is warranted if 
motion is moderately limited, and a 10 percent evaluation is 
warranted if motion is slightly limited.  Range-of-motion 
testing, reported above, did not show limitation of motion to 
warrant a compensable evaluation under the provisions of DC 
5292.

In addition, DC 5003 further provides that a 10 percent 
evaluation is warranted, even though a compensable evaluation 
is not warranted for limitation of motion under the 
provisions of the appropriate diagnostic code, if there is 
some limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm, or evidence of painful 
motion.  Again, as noted above, there was no limitation of 
motion nor was there evidence of swelling, muscle spasm, or 
painful motion.  See also 38 C.F.R. § 4.59.

Finally, DC 5003 provides that, even with no evidence of 
limitation of motion but with X-ray evidence showing 
arthritis involving two or more major joints or two or more 
minor joint groups, a 20 percent evaluation is warranted if 
there are occasional incapacitating exacerbations, and a 10 
percent evaluation is warranted even if there are no 
incapacitating exacerbations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal, and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, evaluated 
on a parity with major joints.  38 C.F.R. § 4.45(f).  Thus, 
the lumbar spine is considered a single group of minor joints 
and a compensable evaluation is not warranted.

In sum, a chronic low back disorder was not shown by service 
medical records.  Although recurrent lumbosacral strain was 
diagnosed at an April 1995 VA examination, findings made 
during the examination did not support the diagnosis.  
Evidence adduced since that examination shows that the 
veteran had not had treatment for a back disorder, had not 
had recurrent back disability, had no limitation of motion of 
the lumbar spine, and had no difficulty bending, stooping, or 
lifting.  Finally, there is current evidence of arthritis of 
the lumbar spine, but it does not meet the criteria for a 
compensable evaluation.  Accordingly, a compensable 
evaluation is not warranted for a low back disorder.

Tinea pedis is dermatophytosis of the feet, particularly the 
interdigital spaces and the soles, characterized by intensely 
pruritic lesions varying from mild, chronic, and scaling to 
acute, pustular, and bullous.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1713-1714 (28th ed. 1994).  It is another disorder 
that is not listed in the rating schedule and must be 
evaluated by analogy.  38 C.F.R. § 4.20.  Eczema is pruritic 
papulovesicular dermatitis characterized, in the acute stage, 
by erythema, edema associated with a serous exudate between 
the cells of the epidermis and an inflammatory infiltrate in 
the dermis, oozing and vesiculation, and crusting and 
scaling; it is characterized, in the more chronic stages, by 
lichenification or thickening or both, signs of excoriation, 
and hyper- or hypopigmentation or both.  Id. at 528.  Eczema 
is listed in the rating schedule under DC 7806 and, in view 
of its manifestations and those of tinea pedis, the Board 
finds that the latter should be rated by analogy to the 
former.
Under the provisions of DC 7806, a 50 percent evaluation is 
warranted for ulceration or extensive exfoliation or crusting 
with systemic or nervous manifestations or when the disorder 
is exceptionally repugnant; a 30 percent evaluation is 
warranted for constant itching or exudation, extensive 
lesions, or marked disfigurement; a 10 percent evaluation is 
warranted for exfoliation, exudation, or itching of an 
exposed surface or an extensive area; a noncompensable 
evaluation is warranted for slight, if any, exfoliation, 
exudation, or itching of a nonexposed surface or small area.

At the April 1995 VA examination, there was no dermatosis of 
the feet and that disorder was not diagnosed.  At the 
November 1997 VA dermatologic examination, there was 
maceration between the toes and mild to moderate scaling of 
the feet, left more than right, in a moccasin distribution.

Clearly, there is no evidence to warrant a compensable 
evaluation for tinea pedis prior to November 1997.  The 
evidence of maceration between the toes and mild to moderate 
scaling, when compared with the above definition of tinea 
pedis, closely approximates the minimal manifestations of the 
disorder.  Thus, the Board is of the view that the evidence 
more closely approximates the criteria for a noncompensable 
evaluation under the provisions of DC 7806.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
neurologic disorder of the left posterior tibial nerve, as a 
residual of a partial resection of a hemangioma of the left 
ankle, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
surgical scar, as a residual of a partial resection of a 
hemangioma of the left ankle, is denied.

Entitlement to a compensable evaluation for a low back 
disorder is denied.

Entitlement to a compensable evaluation for tinea pedis is 
denied.


REMAND

The veteran's service medical records include one from 
December 1993, at which time he gave a 21/2-week history of 
headaches.  He said that three of his brothers had had 
cranial tumors.  Examination was negative, and the assessment 
was headaches of unknown etiology.  On neurologic 
consultation, the headaches were described as dull, 
throbbing, occipital aches that waxed and waned and ranged in 
intensity from 1-of-10 to 7-of-10.  After the neurologic 
examination, the assessment was new onset of chronic 
occipital headaches of uncertain etiology.  The examiner 
noted that, with a family history of "tumor" (quotation 
marks in the original) and a personal history of hemangioma, 
there must be a concern regarding the possibility of an 
intracranial mass lesion such as an arteriovenous 
malformation.  An examination later in December included a 
computerized tomography scan of the head that showed a 
subarachnoid "appearing" cyst with scalloping of the skull 
in the right posterior fossa.  The impression included (1) 
occipital headaches, improving, consider the potential for 
cervical spine pathology, and (2) subarachnoid cyst, stable 
and asymptomatic.  Clearly, the examiner did not consider the 
headaches to be a manifestation of a subarachnoid cyst.

At the April 1995 VA examination, the veteran said that, 
after a computerized tomography scan, he was told that he had 
a benign tumor at the back of his head.  The diagnoses 
referred to a reported benign intracranial tumor and the need 
for a repeat computerized tomography scan.  The report from a 
May 1995 computerized tomography scan of the head showed no 
intracranial masses or subdural collections but noted an 
incidental prominence of the subarachnoid space posterior to 
the cerebellum that could represent a small subarachnoid 
cyst.  There was no evidence of a neoplasm and the impression 
was an essentially negative scan of the head.  In an apparent 
reference to the May scan, the examiner annotated his report 
of the April 1995 examination with a notation that a 
computerized tomography scan was normal.
It is not entirely clear that the veteran has a subarachnoid 
cyst.  If he does, it is even less clear that it is 
manifested by headaches.  If he has a subarachnoid cyst that 
is asymptomatic, as indicated by the December 1993 service 
medical record, then it is not productive of disability.  The 
veteran has asserted that he has headaches caused by a 
subarachnoid cyst.  However, as a lay person, he is not 
competent to determine the etiology of a medical disorder.  
See Routen, Heuer, Magana, Grottveit, supra.  The question 
then becomes whether or not he has chronic headaches and, if 
so, whether his real claim is for service connection for a 
headache disorder.  A claim for service connection for 
headaches has not been developed or adjudicated and is not 
before the Board.  However, in light of the veteran's 
contentions and the service medical records, it appears that 
a claim for service connection for a headache disorder has 
been fairly raised.  The July 1997 Remand provided for a 
neurologic examination that would address some of these 
issues, but the November 1997 VA neurologic examination 
failed to do so.  The RO noted that fact in a February 1998 
letter to the VA medical center.  Subsequent correspondence 
from the examiner did little to clarify the issues and, 
accordingly, another examination is needed.

On an April 1994 consultation sheet, the podiatry department 
referred the veteran to the physical therapy department to 
break up scar formation around the posterior tibial nerve.  
At that time, range of motion of the left ankle was measured 
at 45 degrees of inversion, 10 degrees of eversion, 50 
degrees of plantar flexion, but only 2 degrees of 
dorsiflexion.  A June 1994 record by the physical therapy 
department noted that the scar was less adherent and that 
there was then 58 degrees of plantar flexion but still only 6 
degrees of dorsiflexion.  The July 1997 Remand directed that 
the neurologic examination assess range of motion of the left 
ankle.  That was not done, thus necessitating, at least in 
part, the instant remand.  Stegall v. West, 11 Vet.App. 268 
(1998).

Since the posterior tibial nerve affects flexion of the toes 
and plantar flexion of the ankle, see DC 8525, it seems 
unlikely that a disorder of that nerve would result in loss 
of dorsiflexion.  Indeed, the service medical records 
referenced above suggest that loss of dorsiflexion was 
related to scar formation.  If there is loss of dorsiflexion 
due to scarring, then an evaluation under DC 7805 (impairment 
of function due to scar) and DC 5721 (limitation of motion of 
the ankle) may be appropriate.  The July 1997 Remand directed 
the RO to determine whether such an evaluation would 
constitute pyramiding in violation of 38 C.F.R. § 4.14.  
However, the Board finds that there is no overlap of 
symptomatology among rating criteria for a neurologic 
disorder of the posterior tibial nerve, limitation of ankle 
motion due to scarring, and a tender and painful surgical 
scar and, if the evidence warrants evaluations for those 
three disorders, pyramiding would not result.  Esteban v. 
Brown, 6 Vet.App. 259 (1994).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
for headaches, a subarachnoid cyst, and 
disorders related to the partial resection of 
the hemangioma of the left ankle.  Thereafter, 
the RO should obtain legible copies of all 
records that have not already been obtained.

2.  Upon completion of the development in 
paragraph 1, above, the veteran should be 
afforded a VA neurologic examination.  It is 
imperative that the examiner reviews this 
decision and the veteran's claims file, 
including service medical records and recent 
treatment records, prior to the examination.  
All indicated tests should be conducted.  The 
factors upon which any medical opinion is 
based must be set forth in the report.

a.  The examiner should determine whether 
the veteran has a subarachnoid cyst.  If 
a subarachnoid cyst is found, the 
examiner should determine whether it is 
productive of disability and, if so, the 
nature and extent thereof.  

b.  The examiner should determine whether 
the veteran has a chronic headache 
disorder.  If a chronic headache disorder 
is diagnosed, the examiner should 
determine whether, in light service 
medical records and subsequent treatment 
records, it is at least as likely as not 
that the chronic headache disorder was 
incurred in service.

c.  The examiner should assess range of 
motion of the veteran's left ankle.  If 
there is limitation of motion, the 
examiner should determine the extent and 
etiology thereof, including whether there 
is a likelihood of additional limitation 
of motion due to flare-ups occurring upon 
use of the joint outside the examination 
setting.

3.  After the foregoing actions have been 
taken, the RO should review the file to ensure 
completion of the required development.  When 
the required development has been completed, 
and all evidence obtained has been associated 
with the file, the RO should review the claim.  
The issues of the evaluation for a 
subarachnoid cyst and service connection for a 
chronic headache disorder and for limitation 
of motion of the left ankle should be 
adjudicated.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board, if appropriate, for further 
appellate consideration.  The veteran need take no action 
until he is further informed.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals, or the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 
- 21 -


- 20 -


